DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: May 16, 2022.
Claims 1, 4-10 and 14-17 are currently pending.  Claims 1, 4, 10 and 14 have been amended.  Claims 2-3, 11-13 and 18-20 have been canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS AND RESPONSES page 10, with respect to the rejection of independent claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS AND RESPONSES page 10) have been fully considered and are persuasive.
Independent claims 1 and 10 have been amended to include limitations from cancelled dependent claims 3 and 13 respectively, which were indicated as allowable subject matter in the previous Office Action mailed November 15, 2021.  The limitations of intervening claim 11 has also been amended into claim 10.
	Claims 4-9 are allowed for depending on claim 1.
Claims 14-17 are allowed for depending on claim 10.

The closest references are found based on the updated search:
a)  West discloses “Bipolar DC to AC power converter with DC ground fault interrupt” (see 8467160)
b)  Hu et al. discloses “System and method for ground fault detection” (see 2017/0131341)
c)  Wei et al. discloses “Apparatus and method for automatic ground fault location determination in high resistance grounded motor drive system” (see 2015/0097571)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1, 4-10 and 14-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867